COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Overton
Argued at Richmond, Virginia


KELLY YVETTE TIMBERS
                                     MEMORANDUM OPINION * BY
v.   Record No. 2249-97-2          JUDGE ROSEMARIE ANNUNZIATA
                                        AUGUST 18, 1998
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF MADISON COUNTY
                     Lloyd C. Sullenberger, Judge
             Diana H. Wheeler for appellant.

             Marla Graff Decker, Assistant Attorney
             General (Mark L. Earley, Attorney General;
             Richard B. Campbell, Assistant Attorney
             General, on brief), for appellee.



     Kelly Yvette Timbers (appellant) challenges the sufficiency

of the evidence in support of her conviction as a principal in

the second degree for distribution of cocaine in violation of

Code § 18.2-248.    We hold that the evidence is sufficient to

support her conviction, and affirm.

     Appellant rented apartment 109 at Poplar Ridge Apartments.

Sean Campbell, known as "Shy," lived in the apartment with

appellant, and paid the rent and fees for damage to the

apartment.    Appellant was not employed, and Campbell earned money

by selling crack cocaine.

     Appellant accompanied Campbell on trips to New York,

Washington, D.C., and Maryland to obtain cocaine.    Campbell kept

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
a supply of powder and crack cocaine buried in a jar in the

woods.   Only Charles Hall and Campbell knew the location of the

cocaine in the woods.   Hall told an officer that Campbell kept

the cocaine in the woods to prevent appellant from using it.

Campbell "cooked" the powder cocaine into crack cocaine, a small

amount at a time, both in appellant's apartment and other

apartments, and kept only a small supply on his person.

Appellant assisted Campbell with "cooking" the cocaine.      On one

occasion, appellant was present while Campbell "cooked" the

cocaine, but did not assist.
     Hall and Sylvia Brock stood outside the apartment complex

and fielded requests for cocaine.       After receiving a request,

Hall or Brock would go to Campbell in apartment 109, or one of

several other apartments, to obtain cocaine.      Appellant was

sometimes present when Campbell transferred cocaine to Hall or

Brock.

     Campbell also sold cocaine directly from appellant's

apartment and other apartments.    Appellant was present at least

some of the time Campbell sold the cocaine directly out of her

apartment.

     On August 28, 1996, police responded to a report of domestic

violence by Campbell against appellant.      While one officer talked

to appellant, another officer followed, questioned, and

apprehended Hall.   The police seized a jar containing powder

cocaine which Hall had placed behind the apartment building.




                                  -2-
Hall initially claimed that the cocaine belonged to him, but

later admitted that he worked for Campbell, and that the cocaine

belonged to Campbell.   The jar was the same jar Campbell used to

store his cocaine.   The street value of the cocaine in the jar

was thirteen to fourteen thousand dollars in crack cocaine form.

     The Commonwealth charged appellant with the manufacture,

sale, or distribution of cocaine.     At trial, after the

Commonwealth rested, appellant moved to strike the Commonwealth's

evidence on the basis that no evidence showed that she was

directly involved in criminal activity.    In response, the

Commonwealth argued that appellant acted as a principal in the

second degree because she facilitated Campbell's sale of cocaine.

The court denied the motion to strike.     The court, sitting

without a jury, found that appellant "aided and abetted

Campbell's distribution and to some extent manufacturing of

cocaine," and found her guilty as a principal in the second

degree.   The court sentenced appellant to five years

incarceration, with three years and one month suspended.
     Appellant argues that the trial court erred in finding her

guilty as a principal in the second degree of the manufacture and

distribution of cocaine.   On appeal, we review the evidence "'in

the light most favorable to the Commonwealth and accord to the

evidence all reasonable inferences fairly deducible therefrom.'"

 Phoung v. Commonwealth, 15 Va. App. 457, 460, 424 S.E.2d 712,

714 (1992) (quoting Traverso v. Commonwealth, 6 Va. App. 172,



                                -3-
176, 366 S.E.2d 719, 721 (1988)).       "The judgment of the trial

court is presumed correct, and we are required to affirm that

judgment unless it is plainly wrong or without evidence to

support it."   McGill v. Commonwealth, 24 Va. App. 728, 732, 485

S.E.2d 173, 175 (1997) (citation omitted) (citing, inter alia,

Code § 8.01-680).

     "In the case of a felony, every principal in the second

degree may be indicted, tried, convicted and punished as if a

principal in the first degree."     Allard v. Commonwealth, 24 Va.

App. 57, 62, 480 S.E.2d 139, 141 (1997) (citing Code § 18.2-18).

"To hold an accused accountable as a principal in the second

degree, the Commonwealth must show that the accused was present,

aiding and abetting, and intended his or her words, gestures,

signals, or actions to in some way encourage, advise, urge, or

. . . help the person committing the crime to commit it."

McGill, 24 Va. App. at 733, 485 S.E.2d at 175 (citing Ramsey v.

Commonwealth, 2 Va. App. 265, 269, 343 S.E.2d 465, 468 (1986)).

     Mere presence during the commission of a crime is not

sufficient to render a person guilty as a principal in the second

degree.   Pugliese v. Commonwealth, 16 Va. App. 82, 93, 428 S.E.2d

16, 25 (1993) (quoting Foster v. Commonwealth, 179 Va. 96, 99, 18

S.E.2d 314, 316 (1942)).   However, "'proof that a person is

present at the commission of a crime without disapproving or

opposing it, is evidence from which, in connection with other

circumstances, it is competent for the [trier of fact] to infer




                                  -4-
that he assented thereto, lent to it his countenance and

approval, and was thereby aiding and abetting the same.'"      Id. at

93-94, 428 S.E.2d at 25 (quoting Foster, 179 Va. at 100, 18

S.E.2d at 316).

     The record is clear that Campbell, while living in

appellant's apartment, manufactured and distributed crack

cocaine.   The evidence supports appellant's conviction as a

principal in the second degree in both the manufacture and

distribution of cocaine.
     With respect to the manufacture of cocaine, the record shows

that appellant accompanied Campbell on trips to purchase cocaine.

Appellant provided Campbell with the use of her apartment to

"cook" cocaine, and was present when Campbell "cooked" the powder

cocaine into crack cocaine.   Appellant also directly assisted

Campbell with "cooking" the cocaine.

     With respect to distribution of cocaine, the record shows

that appellant knowingly allowed Campbell to use her apartment as

a distribution center for cocaine.    Appellant was present in her

apartment when Campbell transferred cocaine to Hall and Brock to

pass along to customers.   Appellant was also present when

Campbell sold cocaine directly to customers in appellant's

apartment.   Appellant was unemployed, and Campbell paid the rent

and damages fees for her apartment.    The trial court was free to

draw the reasonable inference that appellant knew that the money

Campbell used to pay the bills was derived from the drug sales he



                                -5-
routinely made in her presence.

     Thus, the evidence clearly shows that appellant was present

during the commission of the crime and aided and abetted the

manufacture and distribution of cocaine.    The Commonwealth did

not present direct evidence of appellant's intent, but

"'[b]ecause direct proof of intent is often impossible, it must

be shown by circumstantial evidence.'"     White v. Commonwealth, 25

Va. App. 662, 668, 492 S.E.2d 451, 454 (1997) (en banc) (quoting
Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988)).   We must respect reasonable inferences drawn by the

finder of fact from the evidence presented at trial.     Phoung, 15

Va. App. at 460, 424 S.E.2d at 714 (citing Traverso, 6 Va. App.

at 176, 366 S.E.2d at 721).    The court drew a reasonable

inference that appellant intended her actions of accompanying

Campbell to buy drugs, helping Campbell "cook" cocaine, providing

Campbell a location for the sale of drugs, and profiting from his

drug sales to assist Campbell in the manufacture and distribution

of cocaine.

     Accordingly, we affirm.
                                                          Affirmed.




                                  -6-